Citation Nr: 1704985	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  06-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating prior to December 18, 2005 for residuals of prostate cancer.

2. Entitlement to an initial rating in excess of 10 percent from December 19, 2005 for residuals of prostate cancer.  


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1948 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2008, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent from December 19, 2005 for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence prior to December 18, 2005 demonstrates that the residuals of the Veteran's prostate cancer did not include renal dysfunction, voiding dysfunction, urinary frequency, obstructive voiding, or urinary tract infection.



CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of prostate cancer prior to December 18, 2005 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of the application. VA has advised the Veteran of the information and evidence needed to substantiate the claim. VA has also provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in the March 2012 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary for the period prior to December 18, 2005. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Compensable Rating Prior to December 18, 2005

From May 23, 2005 to December 18, 2005, an initial noncompensable rating was assigned to the Veteran's residuals of prostate cancer. Since December 19, 2005, the Veteran's prostate cancer disability was rated as 10 percent disabling based on residuals. The Veteran disagrees with both the initial noncompensable rating as well as the 10 percent rating, effective December 19, 2005.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to receive a staged rating. That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these. Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. 38 C.F.R. § 4.115(a). 

Malignant neoplasms of the genitourinary system are to be rated 100 percent. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter. If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The Veteran's prostate cancer is in remission. Therefore, VA rated his residuals. Id. Specifically, VA rated his prostate cancer residuals under obstructed voiding. 38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.115a, Continual Urine Leakage, Post-Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating; requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. Id. 

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating. Id. 

Obstructed voiding with: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc. 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec). 3. Recurrent urinary tract infections secondary to obstruction. 4. Stricture disease requiring periodic dilatation every 2 to 3 months warrants a 10 percent rating; urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Id. 

A the time of the original noncompensable rating for residuals of prostate cancer, the medical evidence of record noted no recurrence of prostate cancer since radiation therapy in 1999 an no indication of any urinary problems.

Pursuant to the Board's July 2008 remand, additional medical records were received  from Addenbrooke's NHS Trust Hospital and RAF Lakenheath AFB, 48th Medical Group. Upon review, these records do not document the required criteria to support a 10 percent or higher rating based upon obstructed voiding or other urinary symptoms for the time period in question.

Specifically, a report from a prostate check-up dated November 10, 2004 stated that the Veteran was well and had no new complaints, as well as no urinary symptoms. There was no evidence of a recurrence of prostate cancer. A follow-up report dated November 10, 2005 revealed that the Veteran was still doing well, did not complain of nocturia, and there were no other abnormalities present.

The Veteran has not met the criteria for a compensable rating for the period prior to December 18, 2005. In that period, the Veteran's prostate cancer was in remission and there is no record of any renal dysfunction, voiding dysfunction in the form of urine leakage, frequency, or obstruction. The Veteran also did not have urinary tract infections. He did not otherwise demonstrate clinical symptoms that were consistent with a compensable rating during this time.

The Board has considered whether the Veteran's disabilities warrant referral for extraschedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321 (b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has residuals of prostate cancer that were initially rated as noncompensable. Subsequent to the Veteran's initial noncompensable rating, his residuals were rated as 10 percent disabling. Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.115  Diagnostic Code 7528. The regulations and case law expressly consider each of these symptoms. In other words, Diagnostic Code 7528 adequately contemplates all of the Veteran's symptoms. Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted. 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial compensable rating prior to December 18, 2005 for residuals of prostate cancer is denied.


REMAND

As indicated above, the Veteran's residuals of prostate cancer have been rated as 10 percent disabling since December 19, 2005. A review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain a new VA examination.

The Board notes that the Veteran has received medical treatment, including yearly check-ups, for his prostate. It appears that his prostate cancer has been in remission since 1999. He contends that he is entitled to an initial evaluation in excess of 10 percent for his condition from December 19, 2005.

The Veteran's 10 percent rating for residuals of prostate cancer was awarded based upon evidence of obstructed voiding. 

The Veteran was initially afforded an examination in January 2008. The examiner reported a hesitancy of micturition and a slow stream but no frequency, no nocturia, or urgency, no dribbling, no pain on micturition, no hematuria, and no perineal pain.  

A subsequent examination in December 2011 noted slow urinary flow and hesitancy, with daytime frequency of about four times per day, with zero times at night. No urgency, pain, bleeding, leakage, or need for dilation was reported. There was no recurrence of cancer.

In May 2012, the Veteran stated that his urinary problems had worsened and that urination was now very difficult. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

VA should also obtain all relevant medical treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran has received treatment for his condition, but there are no treatment records after early 2012. In May 2012, he also stated that he was due to receive additional treatment for his condition shortly. The Board notes that these additional treatment reports have not been added to the Veteran's claims file. Therefore, the AOJ should obtain any additional relevant and appropriate medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain any outstanding medical treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. After the medical records, if any, have been associated with the claims file, but whether records are obtained or not, the Veteran should be scheduled for a genitourinary examination for the VA, for evaluating his residuals of prostate cancer. The examiner should examine the Veteran to determine the current nature and extent of his service-connected residuals of prostate cancer; including urinary frequency, voiding dysfunction (i.e., urine leakage), and impotence. Any and all necessary tests should be performed. The examiner should specifically note whether the Veteran has incontinence/leakage which requires the wearing of absorbent material, and if so, the examiner should report the number of times per day such materials must be changed. The examiner also should specifically note urinary frequency in terms of the daytime voiding interval, and number of awakenings at night to void. The claims file should be made available to the respective examiners, who should review the entire claims folder in conjunction with the examination. This fact should be so indicated in the examination reports. The rationale for any opinion expressed should be included in the examination reports.  

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


